Manning J.:.
The only question in this case is one of- construction to be given to the statute — S. L. of 1857, No. 171. Was it the intention of the Legislature to submit the question of the organization of the new county to the electors of the territory of which it was to be formed, or to all of the electors of the several counties from which the territory was to be taken to form it ? The Act is inartifieially drawn, and obscure in some of its parts; and it is out of this obscurity the question before us arises.
By the. first section, it is enacted “ That the following described territory shall be organized into a county, and shall be known and called Bay county,” — describing the territory to be included in the county.
The second section is in these words: “This Act shall be submitted to a vote of the electors of Saginaw county, Midland and Arenac counties, at the township meetings to be holden in said county, on the first' Monday in April next. At said election, a ballot box shall be kept by the several boards of inspectors thereof, for receiving the votes cast for or against the approval of this Act, and on the ballots shall be written or printed “Bay county, Yes,” or “Bay county, No”; and the said votes shall be examined, canvassed, and returned in like manner with the votes cast for State officers, as near as may be. And in case a majority of the said votes upon the approval of this Act shall be in favor of such approval, then this Act shall take effect upon the twentieth day of April, in the year eighteen hundred and fifty-seven; but if a majority of said votes shall be against such approval, then this Act shall not take effect, but shall be void.”
*117The principal difficulty in the ease is in the construction to be given to the first sentence of this section — “This Act "shall be submitted to a vote of the electors of Saginaw county, Midland and Arenac counties, at the township 'meetings to be holden in said county, on the first Monday in April next.” If the language was in said counties, instead of county, it would be clear the intention of the Legislature was, so far as it could *be gathered from this section alone, to submit the question of organization to the electors of the three counties of Saginaw, Midland, and Arenac. But we are of opinion the Legislature intended by the words “in said county” only the territory included in the first section, and therein called Bay county.
No rule is better settled than, in construing a statute, effect must be given to every part of it. One part must not be so construed as to render another part nugatory,-or of no effect. The same rule applies to words, in construing a sentence. Now, if we strike out the words “in said county,” it will appear the question of organization was to be submitted to the electors of Saginaw, Midland, and Arenac ■counties; — “This Act shall be submitted to a vote of the electors of 'Saginaw county, Midland, and Arenac counties, ■at the township meetings to be holden on the first Monday in April next.” But in doing this, we violate the rule above stated for the construction of statutes, and take it for granted the Legislature used the wordp “in said county” without ■attaching any. meaning to them; — nay, more, to render ■obscure a sentence clear and unambiguous without them. We can not do the one, or suppose the other; and to give effect to these words, must construe the sentence in which ■they are found as meaning to leave it with the electors of Bay county alone to decide whether they would be organized into a county or not.
A transposition of the words “in said county,” to another part of the sentence will make its meaning appear more manifest. If we insert them after the word “counties,” the *118sentence will read as follows: This Act shall he submitted to a vote of the electors of Saginaw county, Midland and Arenac counties, in said county, at the township meetings to be holden on the first Monday in April next.
We can see a reason for submitting the question of organizing a county to its electors, in the additional expenses, such organization would impose on them. And where a new county is to be formed of the territory of organized counties, the interest the electors in such counties .have in the question, may be a sufficient cause for submitting its decision to them. It is to be presumed the Legislature had one or other of these objects in view in the Act before us, and not both. If the object was to leave it to the electors of each organized county to say whether they would surrender a part oi its territory for the formation of the new county, there would be something in the Act indicating such intention, and the assent of a majority of the electors in each county would have -been required — the Constitution making such assent necessary when an organized county is reduced to less than sixteen townshijDS.
Section eight is in these words: “Within thirty days after the passage of this Act, it shall be the duty of the Secretary of State to transmit by mail to the township clerk of' the township of Hampton a certified copy of this Act.”
Why was not a copy of the Act sent to the organized counties, as well as to the, clerk of the township of Hampton, which is in Bay county, if they were supposed to be interested in the question submitted by the Act?
It • must be certified to the Circuit Court for the county of Saginaw, as the opinion of this Court, that judgment should be given for the defendant on the plea in abatements
The other Justices concurred^